 

Exhibit 10.1

 

TERMINATION AGREEMENT

 

THIS TERMINATION AGREEMENT (the “Agreement”) is made, entered into and effective
as of January 1, 2016 (“Effective Date”), by and among Blaise J. Wolfrum, M.D.
(the “Seller”), Behavioral Health Care Associates, Ltd., an Illinois corporation
(the “Company”), and Accelera Innovations, Inc., a Delaware corporation (the
“Purchaser”). All parties to this Agreement may be individually referred to
herein as a “Party” or collectively as the “Parties.”

 

RECITALS

 

WHEREAS, the Seller, Company, and Purchaser are Parties to the following
agreements: Stock Purchase Agreement dated on or about November 20, 2013, First
Amendment to the Stock Purchase Agreement dated February 24, 2014, Second
Amendment to the Stock Purchase Agreement dated March 18, 2014, Third Amendment
to the Stock Purchase Agreement dated May 30, 2014, Fourth Amendment to the
Stock Purchase Agreement dated May 31, 2015, Employment Agreement and Employee
Confidentiality, Non-Circumvention and Non-Solicitation Agreement dated on or
about November 20, 2013, Stock Pledge and Escrow Agreement dated on or about
November 20, 2013, Stock Power Certificate dated on or about November 20, 2013,
Bill of Sale dated on or about November 20, 2013, Assignment of Stock dated on
or about November 20, 2013, and other written and oral agreements or
understandings relating to the aforementioned agreements (hereinafter
collectively referred to as the “Stock Sale Agreements”);

 

WHEREAS, the Purchaser did not make the payments to Seller as required by the
Stock Sale Agreements, as amended; and,

 

WHEREAS, the Parties now desire to terminate the Stock Sale Agreements as of the
Effective Date.

 

NOW, THEREFORE, in consideration of mutual promises contained herein, and in
consideration of the above recitals, which are incorporated into this Agreement
by reference, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is agreed as follow:

 

1. Termination. Upon the execution of this Agreement by all Parties, the Stock
Sale Agreements (other than this Agreement) shall be terminated, null and void,
and of no further force or effect, and any and all rights, duties and
obligations arising thereunder or in connection with Stock Sale Agreements
(other than this Agreement) are now and hereafter fully and finally terminated,
except for the Surviving Obligations (defined below), which shall survive such
termination and shall continue in full force and effect. For the avoidance of
doubt, it is the intention of the Parties that no provision of the Stock Sale
Agreements shall survive the termination of such Stock Sale Agreements pursuant
to this Agreement, notwithstanding any indication to the contrary in either such
agreement, except for this Agreement and the Surviving Obligations.

 

- 1 -

 

 

2. Surviving Obligations. The Parties agree that only the following obligations
shall survive the termination of such Stock Sale Agreements (the “Surviving
Obligations”):

 

A. The Parties agree and reaffirm their previous agreement that Purchaser has
conveyed and transferred or shall convey or transfer Seventy Thousand (70,000)
Shares of Stock in Purchaser. The Seller shall be fully vested in the Seventy
Thousand (70,000) Shares of Stock upon the execution of this Agreement by all
Parties. The Seventy Thousand (70,000) Shares of Stock shall be unrestricted and
free trading stock and free and clear of all liens, security interests, pledges,
restrictions, encumbrances, equities, claims, charges, voting agreements, voting
trusts, proxies and rights of any kind, nature or description, except for
restrictions imposed under federal securities laws.

 

B. Purchaser, at its sole cost and expense, shall immediately take any and all
actions required to remove all restrictions on the Seventy Thousand (70,000)
Shares of Stock in Purchaser, including, without limitation, the provision of an
attorney opinion letter satisfactory to Purchaser to the extent legally
permissible under federal securities laws.

 

C. The Parties agree that Purchaser has transferred or conveyed or shall
transfer and convey Six Hundred Thousand (600,000) Shares of Stock in Purchaser.
The Seller shall be fully vested the Six Hundred Thousand (600,000) Shares of
Stock upon the execution of this Agreement by all Parties. The Six Hundred
Thousand (600,000) Shares of Stock shall be free and clear of all liens,
security interests, pledges, restrictions, encumbrances, equities, claims,
charges, voting agreements, voting trusts, proxies and rights of any kind,
nature or description, except for the terms and conditions of the Lock-Up and
Leak-Out Agreement dated November 20, 2013 and restrictions imposed under
federal securities laws.

 

D. Purchaser, at its sole cost and expense, shall take any and all actions
required to remove all restrictions on the Six Hundred Thousand (600,000) Shares
of Stock, including, without limitation, the provision of an attorney opinion
letter satisfactory to Purchaser to the extent legally permissible under federal
securities laws, subject to the terms and conditions of the Lock-Up and Leak-Out
Agreement dated November 20, 2013.

 

E. The transfer of Shares from Purchaser to Seller is irrevocable and
non-refundable under any circumstance. The Parties agree that the transfer of
Shares from Purchaser to Seller shall not be deemed to be consideration under or
pursuant to any of the Stock Sale Agreements.

 

3. Audit. Upon execution of this Agreement, Seller shall permit Purchaser, at
Purchaser’s sole cost and expense, to conduct a commercially reasonable audit of
the Company consistent with the nature and scope of previous audits performed by
Purchaser of the Company.

 

4. Form 8-K. Within four (4) business days of the execution of this Agreement,
Purchaser shall file with the U.S. Securities and Exchange Commission a Form 8-K
disclosing the terms and termination of the Stock Sale Agreements.

 

- 2 -

 

 

5. Internal Revenue Service. The Purchaser warrants and represents that it has
not filed and shall not file or cause or authorize to be filed any tax return
with the Internal Revenue Service or state revenue agency that recognizes the
revenues or expenses of the Company or otherwise claims an ownership interest in
the Company after the Effective Date.

 

6. Purchaser’s Release of Seller and Company. Purchaser, and any affiliate of
Purchaser or other parties claiming by or through Purchaser, agrees to generally
and forever release and discharge Seller and Company, and any and all of
Company’s affiliated entities, parents, subsidiaries, successors, assigns,
shareholders, directors, officers, employees, agents, attorneys, and other
representatives, from any and all claims, actions, lawsuits, obligations, or
liability, monetary or otherwise, whether known or unknown, arising from or
related to the Stock Sale Agreements, or any other issue or matter arising prior
to or on the date of full execution of this Agreement. In addition, Purchaser,
and any affiliate of Purchaser or other parties claiming by or through
Purchaser, agrees and covenants not to make, commence, file, or assert against
Seller and Company, and any and all of Company’s affiliated entities, parents,
subsidiaries, successors, assigns, shareholders, directors, officers, employees,
agents, attorneys, and other representatives, any claim, lawsuit, action, or
other request for relief arising from or related to the Stock Sale Agreements,
or any other issue or matter arising prior to or on the date of full execution
of this Agreement.

 

7. Purchaser’s Indemnification of Seller and Company. Purchaser and Purchaser’s
affiliates shall defend, indemnify, and hold harmless Seller and Company, and
any and all of Company’s affiliated entities, parents, subsidiaries, successors,
assigns, shareholders, directors, officers, employees, agents, attorneys, and
other representatives (each for the purpose of this Agreement, an “Seller
Indemnitee”) from and against any and all claims, damages, losses, and expenses,
including reasonable attorneys’ fees, suffered or incurred, including any
incidental, consequential, special, exemplary or punitive damages by any such
Seller Indemnitee arising from, relating to or otherwise in respect of (i) the
Stock Sale Agreements, (ii) any breach of any covenant, warranty, or agreement
in this Agreement, (iii) oral or written statements made by Purchaser to third
parties, including auditors and the U.S. Securities and Exchange Commission,
concerning or relating to the Stock Sale Agreements, and (iv) documents provided
to third parties by Purchaser, including auditors and the U.S. Securities and
Exchange Commission, concerning or relating to the Stock Sale Agreements.

 

8. Remedies. All Parties shall have the right to recover damages resulting from
any breach of this Agreement, which shall be cumulative and non-exclusive.
Should Purchaser or an affiliate of Purchaser commence any lawsuit or other
action against Seller or Company, or any and all of Company’s affiliated
entities, parents, subsidiaries, successors, assigns, shareholders, directors,
officers, employees, agents, attorneys, and other representatives, for any claim
arising from or related to this Agreement or the Stock Sale Agreements, Seller
and Company shall be entitled, in addition to such other relief as may be
granted, to an award of all of its reasonable costs and expenses, including, but
not limited to, expert fees, and reasonable attorneys’ fees incurred in
connection therewith from Purchaser and Purchaser’s affiliates.

 

- 3 -

 

 

9. Governing Law: This Agreement shall be governed by and interpreted under
Illinois law, including its choice of law provisions. Any and all disputes
arising from or relating to this Agreement shall be brought in the Circuit Court
of DuPage County, Illinois.

 

10. Severability. Notwithstanding any other provision in this Agreement, if any
part or provision of this Agreement is declared or held unenforceable, such
declaration shall not affect any other part or provision of this Agreement.

 

11. Recitals. The Recitals to this Agreement are to be read as part of this
Agreement and are specifically incorporated herein.

 

12. Authorized Signatures and Counterparts. The Parties to this Agreement
represent and warrant that the persons who execute this Agreement have actual or
apparent authority to bind the Party to the terms and conditions of this
Agreement. The Parties also agree that this Agreement may be executed in
counterparts, and all counterparted executions shall be treated as a single
execution of this Agreement by all Parties. The Parties also agree that faxed,
scanned, or other photocopied signatures on this Agreement shall be treated as
original signatures.

 

13. Further Assurances. The Parties shall execute such further documents and do
any and all such further things as may be necessary subject to applicable
federal securities laws to implement and carry out the intent of this Agreement,
including, without limitation, the removal of the restrictions on the 670,000
Shares of Stock in Purchaser. Purchaser further agrees to timely take all
action(s) necessary to clear the 670,000 Shares of Stock in Purchaser of
restriction, including, without limitation, (i) authorizing the Purchaser’s
transfer agent to remove the restrictive legend, (ii) expediting the acquisition
of a legal opinion from the Purchaser’s authorized counsel at the Purchaser’s
expense, (iii) delivering any additional documentation that may be required by
the Seller, its broker or the transfer agent in connection with the legend
removal request, including Rule 144 share representation letters and a
resolution of the Board of Directors evidencing proper issuance of the 670,000
Shares of Stock, and (iv) cooperating and communicating with the Seller, its
broker and the transfer agent in order to clear the 670,000 Shares of Stock of
restriction as soon as reasonably possible.

 

14. Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.

 

15. Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by each of the
Parties. No waiver by any Party of any provision of this Agreement of any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver nor shall such waiver be deemed to extend
to any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.

 

- 4 -

 

 

16. Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 

17. No Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person or entity other than the Parties and their respective
successors and permitted assigns.

 

18. Entire Agreement. This Agreement constitutes the entire agreement among the
Parties and supersedes any prior understandings, agreements, or representations
by or among the Parties, written or oral, to the extent they relate in any way
to the subject matter hereof.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Termination Agreement
effective as of the date set forth below.

 

[THIS SPACE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

- 5 -

 

 

[TERMINATION AGREEMENT SIGNATURE PAGE]

 

Dated as of March 31, 2016.         Blaise J. Wolfrum, M.D.   (“SELLER”)      
/s/ Blaise J. Wolfrum, M.D.   By:  Blaise J. Wolfrum, M.D.      

Accelera Innovations, Inc.

(“PURCHASER”)

      /s/ Cindy Boerum   By: Cindy Boerum   Its: President      

Behavioral Health Care Associates

(“COMPANY”)

      /s/ Blaise J. Wolfrum, M.D.   By: Blaise J. Wolfrum, M.D.   Its: President

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

- 6 -

 

 

 

